DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 3 is objected to because it repeats language (i.e. "each of the right and left housing assemblies further comprises an inner wall connected to the vehicle") of claim 2 (from which claim 3 depends). Claims 10 and 11 are objected to because it appears they each should recite "is" (instead of "are") to agree with "the plurality." Claims 12 and 13 are objected to because it appears they each should recite "comprises" (instead of "comprise") to agree with "the plurality" and "each," respectively. Appropriate correction is required. Additionally, Applicant’s cooperation is requested in correcting any further errors of which Applicant may become aware.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5, 6, 9, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the first pivot and second pivot" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the first pivot and second pivot" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the right and left housing assemblies," in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first pivot" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the second pivot" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 12 and 13 each recite the limitation "the plurality of flanges" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Consistent terminology should be used.
Claims 12-14 set forth "... flanges … connected to the rear cross member..." However, claim 11 (from which claims 12-14 depend) previously sets forth "the rear cross member further comprises rearward extending flanges..." in lines 2-3. It is unclear how the flanges are connected to the rear cross member when the flanges themselves are elements of said rear cross member (or if such a connection is inherent as the flanges are connected to themselves). Therefore, claims 12-14 are indefinite and rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 11, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckrote et al. (US 2018/0179729)

With respect to claim 1, Eckrote discloses a scarifier assembly for connection to a vehicle, comprising:
a right first pivot (right 212) and a second pivot (right 232), and a left first pivot (left 212) and second pivot (left 232);
a pivotal arm assembly (supporting structure of 200 including 210) comprising a rear cross member (of 200) extending between and connected to a forward extending right end and a forward extending left end;
a plurality of teeth (of 201) connected to the rear cross member of the pivotal arm assembly;
the forward extending right end (including right 210) of the pivotal arm assembly being pivotally connected to the right first pivot (right 212) and the forward extending left end of the pivotal arm (including left 210) assembly being pivotally connected to the left first pivot (left 212);
a right lift actuator (right 230) pivotally connected at a first end to the right second pivot (right 232) and pivotally connected at a second end to the forward extending right end (including right 210 and right end extending structure of 200) of the pivotal arm assembly at a location spaced from the connection of the forward extending right end of the pivotal arm assembly to the right first pivot (see Fig. 5); and
a left lift actuator (left 230) pivotally connected at a first end to the left second pivot (left 232) and pivotally connected at a second end to the forward extending left end (including left 210 and left end extending structure of 200) of the pivotal arm assembly at a location spaced from the connection of the forward extending left end of the pivotal arm assembly to the left first pivot (see Fig. 5).

With respect to claim 2, Eckrote discloses each of the right and left first and second pivots (212, 232) being located within respective right and left housing assemblies (including right 300 and including left 300), and each of the right and left housing assemblies comprising an inner wall (including 310) connected to the vehicle.

With respect to claim 3, Eckrote discloses each of the right and left housing assemblies further comprising an inner wall (including 310) connected to the vehicle and an outer wall (including 303), and each respective first pivot (212) and second pivot (232) extend between the respective inner wall and outer wall.

With respect to claim 4, Eckrote discloses the outer wall (including 303) of each of the right and left housing assemblies further comprising mounting apertures (including 304, 305) through which mounting fasteners are accessible.

With respect to claim 5, Eckrote discloses outer wall (including 303) of each of the right and left housing assemblies further comprising respective apertures (including 304, 305) through which the first pivot and second pivot are accessible.

With respect to claim 6, Eckrote discloses the outer wall (including 303) of each of the right and left housing assemblies further comprising closure elements (including 321) that extend over the respective apertures (including 304, 305) through which the first pivot and second pivot are accessible.

With respect to claim 7, Eckrote discloses the outer wall (including 303) of each of the right and left housing assemblies further comprising a central opening (including 305) through which the lift actuator is accessible and the outer wall of each of the right and left housing assemblies further comprising a removable cover (including 321) that closes the respective central opening. Additionally, it is noted that Anderson et al. (US 6,098,739) teaches a skid steer having a housing including an outer wall having an opening and removable cover (including 550) similar to that shown by Applicant.

With respect to claim 8, Eckrote discloses the right and left actuators (right and left 230) moving the pivotal arm assembly (supporting structure of 200 including 210) to pivot about the right and left first pivots (right 212 and left 212) and between a first raised position and a second lowered position.

With respect to claim 10, Eckrote discloses the plurality of teeth (of 201) being removably connected to the rear cross member (shown having pin connections).

With respect to claim 11, Eckrote discloses the rear cross member (of 200) further comprising rearward extending flanges (walls of 200) to which the plurality of teeth are removably connected.

With respect to claim 16, Eckrote discloses each of the plurality of teeth (of 201) further comprising a planar tooth central body (see Fig. 5).

With respect to claim 17, Eckrote discloses each of the plurality of teeth (of 201) further comprising an upper end having an upward extending angle (vertically) from the central body and a lower end having a downward extending angle from the central body (see Fig. 5).

With respect to claim 20, Eckrote discloses the lift actuators (right 230 and left 230) being hydraulic and are connected to hydraulic means via a valve (of 103) which diverts hydraulic fluid to said lift actuators (see ¶0014 and ¶0027).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eckrote in view of Bargfrede et al. (US 4,967,850)

With respect to claim 9, Eckrote discloses the scarifier assembly regarding claim 1, above. Eckrote does not explicitly disclose the right first pivot being forward of and lower than the right second pivot, and the left first pivot being forward of and lower than the left second pivot. Bargfrede teaches a scarifier assembly comprising respective first and second pivots (49 and 51), wherein the first pivot (49) is forward of and lower than (see Fig. 1) the second pivot (49).
Eckrote and Bargfrede are analogous because they both disclose scarifier assemblies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Eckrote with the pivot and actuator positioning as taught by Bargfrede in order to provide greater clearance when raised. Additionally, the higher positioning of the actuator allows it to further avoid dirt and debris.

Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eckrote in view of Keigley (US 7,478,682).

With respect to claim 12, Eckrote discloses the scarifier assembly regarding claim 11, above. Eckrote does not explicitly disclose the plurality of flanges connected to the rear cross member comprising at least one mounting aperture to receive a fastener that extends through an aperture in one of the teeth. Keigley teaches a scarifier assembly comprising a plurality of flanges (of 22) connected to (or being of; as best understood) a rear cross member (16), wherein said plurality of flanges has at least one mounting aperture (42) configured to receive a fastener (48) that extends through at least one aperture in a tooth (20).
Eckrote and Keigley are analogous because they both disclose scarifier assemblies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Eckrote with the tooth attachment means as taught by Keigley in order to easily adjust the amount of loosening or smoothing performed by the assembly. (See Keigley, col. 1, lines 50-60.)

With respect to claim 13, Keigley teaches each of the plurality of flanges (of 22) connected to (or being of; as best understood) the rear cross member (16) further comprise two mounting apertures (42), with each of the two mounting apertures being configured to receive the fastener (48) that extends through the at least one aperture in at least one of the plurality of teeth (20).

With respect to claim 15, Keigley teaches the fastener (48) comprising a bolt.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Eckrote in view of Keigley as applied to claim 12 above, and further in view of Gaddis (US 2,285,706).

With respect to claim 14, neither Eckrote nor Keigley explicitly discloses the fastener comprising an elongated rod that extends through respective apertures in two or more flanges and two or more of the plurality of teeth. Gaddis teaches a scarifier assembly comprising a respective fastener (26), which further comprises an elongated rod, and the elongated rod extending through respective apertures in two or more flanges (27) and two or more teeth (41).
Eckrote, Keigley, and Gaddis are analogous because they all disclose scarifier assemblies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the fastening means as taught by Gaddis for quick and easy installation and removal.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eckrote in view of Howe et al. (US 1,373,561)

With respect to claim 17, Eckrote discloses the scarifier assembly regarding claim 16, above. Eckrote does not explicit disclose each of the plurality of teeth further comprises an upper end having an upward extending non-zero angle from the central body. Howe teaches a scarifier assembly comprising a plurality of teeth (56), each having an upper end having an upward extending angle from a central body and a lower end having a downward extending angle from the central body (see Fig. 1).
Eckrote and Howe are analogous because they both disclose scarifier assemblies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Eckrote with the tooth means as taught by Howe in order to utilize both ends of the teeth, such that the unused second end of a tooth after the first end becomes worn.

With respect to claim 18, Howe teaches angle at which the upper end (of 56) extends upward being the same as the angle at which the lower end (of 56) extends downward (see Fig. 1).

With respect to claim 19, Howe teaches the orientation of each of the plurality of teeth (56) being reversible end-to-end to present the same downward extending angle from the central body and capable of being rotated to reverse the downward extending angle from the central body (see p. 2, line 111 - p. 3, line 15).


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                                                                                                                                                                                                                                




/JFM/3/24/21